DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on August 27th, 2021 has been acknowledged.  By this amendment, claims 1, 21, 29, and 30 have been amended, claims 13 and 16 have previously been cancelled, and claims 31 and 32 have been newly added.  Accordingly, claims 1-12, 14, 15, and 17-32 are pending in the present application in which claims 1, 21, 29, and 30 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
In independent claim 1, line 3, please replace “cm-3” with --cm-3--.
In independent claim 21, line 3, please replace “cm-3” with --cm-3--.
In independent claim 30, line 3, please replace “cm-3” with --cm-3--.



Allowable Subject Matter
Claims 1-12, 14, 15, and 17-32 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on August 27th, 2021 (see Applicant’s persuasive arguments in the remarks on page 13, line 6 to page 14, line 21), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892